      Case 2:20-cv-01887-RFB-EJY Document 25 Filed 12/04/20 Page 1 of 2



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                           DISTRICT OF NEVADA
17
       WELLS FARGO BANK, N.A.,                          Case No.: 2:20-CV-01887-RFB-EJY
18
                              Plaintiff,                STIPULATION FOR EXTENSION OF
19                                                      TIME TO RESPOND TO OPPOSITION
                      vs.                               TO MOTIONS TO DISMISS AND
20                                                      COUNTERMOTION FOR PARTIAL
       FIDELITY NATIONAL TITLE GROUP,                   SUMMARY JUDGMENT (ECF Nos. 19,
21     INC. et al.,                                     20)
22                            Defendants.               (FIRST REQUEST)
23

24
            COMES NOW defendant Fidelity National Title Insurance Company (“Fidelity”) and

25
     plaintiff Wells Fargo Bank, N.A. (“Wells Fargo”), by and through their respective attorneys of

26
     record, hereby agree and stipulate as follows:

27
            1.      On October 16, 2020, Fidelity filed its motion to dismiss (ECF No. 4.);

28
            2.      On December 2, 2020 Wells Fargo filed its response to Fidelity’s motion to

                                                     1
                                           STIPULATION AND ORDER
      Case 2:20-cv-01887-RFB-EJY Document 25 Filed 12/04/20 Page 2 of 2



 1   dismiss (ECF No. 19) and filed a countermotion for partial summary judgment (ECF No. 20);
 2          3.      Fidelity’s deadline to respond to the opposition to the motion to dismiss and
 3   countermotion for partial summary judgment is currently December 9, 2020;
 4          4.      Fidelity requests a brief extension of time to respond to the opposition to motion to
 5   dismiss and countermotion for partial summary judgment, until December 23, 2020, to afford
 6   Fidelity additional time to respond to the legal arguments set forth in Wells Fargo’s motions;
 7          5.      Wells Fargo does not oppose the requested extension;
 8          6.      This is the first request for an extension which is made in good faith and not for
 9   purposes of delay;
10          IT IS SO STIPULATED that Fidelity’s deadline to respond to Wells Fargo’s opposition
11   to the motion to dismiss (ECF Nos. 19) and countermotion for partial summary judgment (ECF
12   No. 20) is hereby extended through and including December 23, 2020.
13

14   Dated: December 3, 2020                       SINCLAIR BRAUN LLP
15

16                                                 By:     /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
17                                                       Attorneys for Defendant
                                                         FIDELITY NATIONAL TITLE INSURANCE
18                                                       COMPANY
19   Dated: December 3, 2020                       WRIGHT FINLAY & ZAK, LLP
20

21                                                 By:    /s/-Darren T. Brenner
                                                         DARREN T. BRENNER
22
                                                         Attorneys for Plaintiff
                                                         WELLS FARGO BANK, N.A.
23

24   IT IS SO ORDERED.

25          Dated this _____
                       4th day of _____________,
                                   December      2020.

26                                                  _______________________________________
                                                   RICHARD F. BOULWARE
27                                                 UNITED STATES DISTRICT JUDGE
28

                                                  2
                                        STIPULATION AND ORDER
